—

—
oS

1]

12 |

13
14
15

16
17
18

19

20
21
22
23
24
25
26
27
28

0 mA nN Dn FF W LV

 

 

Case 3:19-cv-01541-RBM Document 21 Filed 09/14/20 PagelD.986 Page 1 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

HIEPDUC T., Case No.: 3:19-cv-01541-RBM

Plaintiff,
ORDER AFFIRMING DECISION OF
V. COMMISSIONER OF SOCIAL

ANDREW SAUL, COMMISSIONER OF SECURITY

SOCIAL SECURITY, [Docs. 12, 16]

Defendant.

 

 

I. IN TRODUCTION
Plaintiff Hiepduc T. (“Plaintiff”) filed a Complaint under 42 U.S.C. § 405(g) seeking
judicial review of the Commissioner of the Social Security Administration’s (“Defendant”
or “Commissioner” or “SSA”) final decision denying Plaintiffs application for disability
insurance benefits under Title I of the Social Security Act (“the Act”). (Doc. 1.)
Before the Court are Plaintiffs Merits Brief (“Merits Brief”) (Doc. 12), Defendant’s
combined Motion for Summary Judgment and Opposition to Plaintiff's Merits Brief

 

' As set forth in the briefing schedule (Doc. 9), the undersigned ordered Plaintiff to file a merits brief
pursuant to Civil Local Rule 7.1(e)(6)(e). Plaintiff, however, titled the brief “Plaintiff's Memorandum in
Support of Motion for Summary Judgment, Reversal or Remand of Commissioner’s Administrative

l

19-cv-01541-RBM

 
Oo A NY WDB nH FP WY YY

—
©

11
12
13
14
15
16
17
18
19
20
| 21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01541-RBM Document 21 Filed 09/14/20 PagelD.987 Page 2 of 15

(“Cross-MSJ”) (Doc. 16), and Plaintiff's combined Memorandum in Opposition to
Defendant’s Cross-MSJ and Reply (Doc. 19).

The parties consented to the undersigned’s jurisdiction. (Doc. 5; Gen. Or. 707.)
Considering the papers, the Administrative Record (“AR”), the facts, and the applicable
law, Plaintiff's Merits Brief is DENIED, Defendant’s Cross-MSJ is GRANTED, and the
Administrative Law Judge’s (“ALJ”) decision is AFFIRMED.

Il. BACKGROUND & PROCEDURAL HISTORY

Prior to and concurrent with filing an application for a period of disability and
disability insurance benefits, Plaintiff participated in the state workers’ compensation
process. (AR at 40; see AR at 528- 781, 806-07.) During that process, Plaintiff was
examined and treated by David Kupfer, M.D. (“Dr. Kupfer”) from 2015 to 2018. (dd. at
528; see id. at 40, 528-781, 806-07.) From review of the AR, the disposition of the
workers’ compensation process is unclear, although it is not determinative to any issue
here. (See id. at 40, 528-781, 806-07) |

On January 21, 2016, Plaintiff filed an application for a period of disability and
disability insurance benefits under Title II of the Act. (AR at 35; see Doc. 12:at 2.) Plaintiff
initially alleged an onset of disability as of October 20, 2015, but later amended the onset
date to May 8, 2017. (AR at 35, 37.) Plaintiff amended the alleged onset date because
there were records of substantial gainful activity earnings as a forklift operator for The
Coca-Cola Company from 2016 and 2017. Ud. at 51,54, 67-68.) Plaintiff stopped working
for Coca-Cola as of May 2017 due to layoffs. (Id at 41, 389-98.)

Plaintiff chiefly complains of bilateral carpal tunnel syndrome (“CTS”), ulcerative
colitis (“UC”), and diabetes mellitus (“DM”) with diabetic peripheral neuropathy. (See id.

at 37, 55, 60, 67.) Plaintiff alleges his conditions and symptoms continue to worsen,

 

Decision” and inappropriately cited Federal Rule of Civil Procedure 56 (i.e., summary judgment).
Hereafter, Plaintiffs brief will be referred to as a Merits Brief.

All AR citations refer to the number on the bottom right-hand corner of the page, rather than page |:
numbers assigned by the CM/ECF system.

19-cv-01541-RBM

 
Oo mH IND DB OH HP WY YP

NO pp pO bP WN HN NY KN NO RK HY KF KF Re RPO RP ESE Se
Co ND DH ON BP WY NY KK CO ODO HBA DBO” FSP WD NY KF O&O

 

 

Case 3:19-cv-01541-RBM Document 21 Filed 09/14/20 PagelD.988 Page 3 of 15

affecting performance of activities of daily living. (AR at 39; see AR at 290-95, 298-3 03.)
Plaintiff alleges pain in the shoulders, hands, abdomen, and numbness in his left foot. (Id.
at 39.) He also alleges he can only stand for fifteen minutes, walk for fifteen minutes, sit
for one hour, and cannot lift more than ten pounds. Ud.)

The SSA denied Plaintiffs claim initially and on reconsideration. (/d. at 35.) Next,
Plaintiff requested a hearing before an ALJ, which occurred on April 11, 2018. Ud.) At
the hearing, the ALJ elicited testimony from Plaintiff and a vocational expert (“VE”). Ud.)

On August 7, 2018, the ALJ’s written decision found Plaintiff not disabled under the
Act. (d. at 36-43.) On July 26, 2019, after the Appeals Council denied review of the

ALJ’s decision, the decision became the final decision of the Commissioner under 42

U.S.C. § 405(h). (id. at 1-6.)

Tl. SUMMARY OF ALJ’S FINDINGS

In the decision, the ALJ determined Plaintiff met the insured status requirements of
the Act through December 31, 2022. (AR at 37.) The ALJ then followed the five-step
sequential evaluation process to determine Plaintiff's disability status. See 20 C.F.R. §
404.1520(a).

At step one, the ALJ found Plaintiff had not engaged in substantial gainful activity:
since May 8, 2017, the amended alleged onset date. (AR at 37.)

At step two, the ALJ found Plaintiff suffers from the following severe impairments:
CTS, UC, and DM. (/d.) The ALJ found Plaintiffs hypertension and anemia as not severe. |
(Id. at 37-38.) |

At step three, the ALJ found Plaintiff did not have an impairment or combination of
impairments that met or medically equaled one of the listed impairments. (d. at 38.) |

Next, the ALJ determined Plaintiff has the residual functional capacity (“RFC”) to
perform light work as defined in 20 C.F.R. § 404.1567(b), except he is unable to climb
ladders, ropes, or scaffolds. Ud.) The RFC included the following limitations:

[h]e is able to occasionally climb ramps and stairs, balance, stoop, kneel, crouch,
and crawl. He is able to occasionally use his bilateral upper extremity for gross

3

19-cv-01541-RBM

 
oma TD ON FP WD NY

bo No No No bo No N N N — — — — — —- — — —
oO nN DB On BP WD NY KF CDT OHO Wn HD WN SP WH YNYO KF OS

 

 

Case 3:19-cv-01541-RBM Document 21 Filed 09/14/20 PagelD.989 Page 4 of 15

manipulation, fine manipulation, and reaching overhead. He needs to avoid
concentrated exposure to unprotected heights, dangerous or fast moving machinery,
and cold temperatures.

(AR at 38.)

In determining the RFC, the ALJ considered all symptoms and the extent to which
these symptoms can reasonably be accepted as consistent with the objective medical
evidence and other evidence, as required by 20 CFR. § 404.1529 and SSR 16-3p. Ud.)
The ALJ also considered opinion evidence consistent with 20 C.F.R. § 404.1527. (/d.)

In analyzing the same, the ALJ assigned “[g]reat weight” to the opinion of an internal
medicine consultative examiner, Phong Dao, D.O. (“Dr. Dao”), finding it consistent with
the record. (Ud. at 40.) Dr. Dao examined Plaintiff in May 2016. Ud.) Dr. Dao found, in
part, that Plaintiff had normal reflexes and coordination, positive bowel sounds, no acute
distress, and opined Plaintiff can perform work at a light exertional level. (Id.) The ALJ .
only assigned “some weight” to the opinions of state agency medical consultants R. Jacobs,
M.D. (“Dr. Jacobs”) and P.A. Talcherkar, M.D. (“Dr. Talcherkar”), finding their opinions
as to RFC “less restricting than the record supports.” (/d. at 41.) Both Dr. Jacobs and Dr.
Talcherkar examined Plaintiff in 2016 and found him able to perform work at a medium
exertional level. Ud.) As to Plaintiff's involvement in the workers’ compensation process,
the ALJ did not indicate any particular weight he assigned to Plaintiff’s treating physician,
Dr. Kupfer. (/d. at 40.) The ALJ noted Dr. Kupfer’s opinions were not binding, as they
were produced for the workers’ compensation process and not for the SSA process. (/d.)
But the ALJ considered Dr. Kupfer’s findings and found the evaluations relevant and useful
in analyzing Plaintiffs RFC. (Ud.) Dr. Kupfer found Plaintiff limited from repetitive
overhead lifting and reaching, carrying more than twenty-five pounds, and repetitive
bending, stooping, twisting, and turning. (Ud. at 40, 528-781, 806-07.)

Ultimately, the ALJ found Plaintiff's medically determinable impairments could
reasonably be expected to cause the alleged symptoms. (/d. at 39.) But the ALJ found his

19-cv-01541-RBM

 
oo wma NTN WN FSF WD YN

—_
S

11
12
13
14
15
16
17
18
19
20
21

22.

23
24
25
26
27
28

 

 

Case 3:19-cv-01541-RBM Document 21 Filed 09/14/20 PagelD.990 Page 5of 15

statements concerning the intensity, persistence and limiting effects of these symptoms as
not entirely consistent with the medical evidence and other evidence of record. (AR at 39.)

At step four, the ALJ found Plaintiff unable to perform any past relevant work as a
forklift operator, a medium job. (/d. at 41.)

At step five, after considering Plaintiff's age, education, work experience and RFC,
the ALJ found there are jobs existing in significant numbers in the national economy that
Plaintiff can perform. (/d.) Specifically, the ALJ found Plaintiff able to perform jobs at
the light exertional level such as a count clerk, furniture rental clerk, and recreational
vehicle rental clerk. (/d. at 41-42.) Because the ALJ found Plaintiff capable of performing
jobs existing in significant numbers in the national economy, the ALJ determined Plaintiff
not disabled under the Act. (AR at 41-42; 20 C.F.R. § 404. 1520(g)(1)).

IV. ISSUE IN DISPUTE |

This Court’s review is limited to two issues:

1. Did the ALJ fail to consider Plaintiff's impairments in combination and thus err
as a matter of law? (Doc. 12 at 8-9; Doc. 16-1 at 7-8; Doc. 19 at 2-3.)

2. Is the ALJ ’s decision supported by substantial evidence? (See Doc. 12 at 9; Doc.
16-1 at 4-9; Doc. 19 at 3.) |
V. STANDARD OF REVIEW

The Act provides for judicial review of a final agency decision denying a claim for
disability benefits in federal district court. 42 U.S.C. § 405(g). “[F]ederal court review of
social security determinations is limited.” Treichler v. Comm’r Soc. Sec. Admin., 775 F.3d
1090, 1098 (9th Cir. 2014). A federal court will uphold the Commissioner’s disability
determination if it is free of legal error and is supported by substantial evidence.” Garrison
v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citing Stout v. Comm’r Soc. Sec. Admin.,
454 F.3d 1050, 1052 (9th Cir. 2006)). Substantial evidence means “more than a mere
scintilla, but less than a preponderance; it is such relevant evidence as a reasonable person
might accept as adequate to support a conclusion.” Lingenfelter v. Astrue, 504 F.3d 1028,
1035 (9th Cir. 2007) (internal citation omitted). In reviewing whether the ALJ’s decision

5

19-cv-01541-RBM

 
So DH HDD nH FB WO NY

—
So

1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01541-RBM Document 21 Filed 09/14/20 PagelD.991 Page 6 of 15

is supported by substantial evidence, the Court must consider the record as a whole,
“weighing both the evidence that supports and the evidence that detracts from the
Commissioner’s conclusion... .” Lingenfelter, 504 F.3d at 1035 (quoting Reddick v.
Chater, 157 F.3d 715, 720 (9th Cir. 1998)).

The ALJ is responsible for “determining credibility, resolving conflicts in medical,
testimony, and for resolving ambiguities.” E.g., Garrison, 759 F.3d at 1010 (quoting
Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995)). When evidence supports more
than one rational. interpretation, the ALJ’s conclusion must be upheld. E.g., Batson y.
Comm’r Soc. Sec. Admin., 359. F.3d 1190, 1193 (9th Cir. 2004). Stated differently, when
“the evidence can reasonably support either affirming or reversing a decision, [the Court]
may not substitute [its] judgment for that of the [ALJ].” Garrison, 759 F.3d at 1010
(internal citation omitted). Rather, the Court only reviews the reasons provided by the ALJ
and may not affirm the ALJ on other grounds. /d. (internal citation omitted).

VI. DISCUSSION

Plaintiff contends the ALJ’s decision should be reversed or remanded for
committing legal error by failing to consider Plaintiff's impairments in combination
anywhere in the decision. (Doc. 12 at 6, 8-9.) Plaintiff also generally challenges the RFC
determination, because it did not include postural limitations. (See Doc. 12 at 9; Doc. 19 |
at 3.) Defendant counters that the ALJ properly considered the medical opinions, each
allegedly disabling condition, and how the alleged conditions affect Plaintiff's ability to
work. (Doc. 16-1 at 8.) Defendant argues the ALJ’s RFC finding is properly supported by
substantial evidence. (/d.) | | .

A. The ALJ Did Not Commit Error as a Matter of Law

As outlined below, the ALJ did not err as a matter of law, because he properly
considered Plaintiff's impairments in combination at step three of the sequential
evaluation. (AR at 39); Lester v. Chater, 81 F.3d 821, 829 (9th Cir. 1995) (citing 20 C.F.R.
§ 404.1526(a)). Moreover, the portions of the ALJ decision that Plaintiff challenges for

considering the impairments individually concern the RFC analysis which does not require

6

19-cv-01541-RBM

 
—

0 OQ A HW BB WwW bw

WN VY NY NHN NH KN WH KD Bee ee Be ee ee
Oo NA A BOHN EF BO wm KNAwHN BR wNHN KO

 

 

Case 3:19-cv-01541-RBM Document 21 Filed 09/14/20 PagelD.992 Page 7 of 15

impairments to be considered in combination. (See Doc. 12 at 6, 8-9); see also Lester, 81
F.3d at 828; see also 20 C.F.R. § 404.1526(a); see also Burch v. Barnhart, 400 F.3d 676,
679 (9th Cir. 2005). — |
i. The ALJ Properly Considered Plaintiff's Impairments in Combination

In evaluating plaintiffs with multiple impairments, the ALJ “must consider ‘whether
the combination of . . . impairments is medically equal to a listed impairment.’” Lester, 81
F.3d at 829. But the ALJ “is not required to discuss the combined effects of a [plaintiff]’s
impairments or compare them to any listing in an equivalency determination unless the :
[plaintiff] presents evidence in an effort to establish equivalence.” Burch, 400 F.3d at 683
(citing Lewis v. Apfel, 236 F.3d 503, 514 (holding the ALJ’s failure to consider equivalence
was not reversible error, because the plaintiff did not offer any theory, plausible or
otherwise, as to how his impairments combined to equal a listing impairment)); Aguilar v.
Colvin, 19-CV-891-BEN-NLS, 2014 WL 1653109, at *6 (S.D. Cal. April 22, 2014).

Here, the ALJ properly considered Plaintiff's impairments in combination in his
step-three analysis. The ALJ’s decision discusses the applicable standard, Plaintiff s
combination of impairments, the medical record relied upon, and the specific listings
Plaintiff did not meet or medically equal. (AR at 38 (stating, “[Plaintiff] does not have an
impairment or combination of impairments that meets or medically equals the severity of
one of the listed impairments . . . The undersigned has reviewed the medical record and
find[s] that .. . [Plaintiffs] impairments do not meet or medically equal listings 5.00, 9.00,
11.00 or any other listing.”’).) In the ALJ’s decision, he discussed and evaluated Plaintiff s
CTS, UC, and DM, the medical record, and the medical opinions in-making his decision.
(See id. at 38-41.) The applicable law “simply requires an ALJ to discuss and evaluate the
evidence that supports [his] conclusion; it does not specify that the ALJ must do so under
the [step three] heading” alone. See Lewis, 236 F.3d at 513.

Further, although the ALJ considered the impairments in combination, he was “not
required to discuss the combined effects of [Plaintiff's] impairments or compare them to

any listing... .” See Burch, 400 F.3d at 683. This is because Plaintiff failed to “present|]

7

19-cv-01541-RBM

 
C0 wn nN HD ND BP WW WN

NO NY NY NY NY KN NY KY NHN Fe FP RF FF FP FE lS
Oo DH nN FP WN K& DO WDHN DA FP WY NY Y OS

—

 

 

Case 3:19-cv-01541-RBM Document 21 Filed 09/14/20 PagelD.993 Page 8 of 15

evidence in an effort to establish equivalence” to a listing. Jd. Plaintiff failed to offer any
“theory, plausible or otherwise, as to how his [CTS, UC, and DM] combined to equal a
listed impairment.” See Lewis, 236 F.3d at 512, 514 (upholding in part ALJ decision stating
“[plaintiff] does not have an impairment or combination of impairments listed in or
medically equal to one listed in the regulations.”); see also Burch, 400 F.3d at 683. Nor
has Plaintiff “pointed to evidence that shows that his combined impairments equal a listed
impairment.” Lewis, 236 F.3d at 514; (see Doc. 12 at 8-9; see also AR at 48-80.) Indeed,
the ALJ decision specifically noted this absence of argument: “[Plaintiff] doés not argue
that his impairment or combination of impairments meet or medically equal a listed
impairment.” (AR at 38.) |

Not only did the ALJ specifically analyze Plaintiff's combination of impairments at
step three, but Plaintiff failed to offer any argument that his combination of impairments
meets or equals a listing. (See Doc. 12.) Thus, there is no error in the ALJ’s decision as
to his step three determination.

ii. The Requirement to Consider Impairments in Combination is Limited to
Step Three of the F ive-Step Sequential Analysis

Plaintiff attempts to impose the step three requirements to consider impairments in
combination to the ALJ’s RFC analysis. (Doc. 12 at 8-9; AR at 38-41.) But the
requirement to consider impairments in combination is limited to step three of the five-step
analysis. See Lester, 81 F.3d at 828; see also 20 C.F.R. § 404.1526(a); see also Burch, 400
F.3d at 679. It does not extend to the RFC analysis. See Lester, 81 F.3d at 828; see also |
20 C.F.R. § 404.1526(a). Indeed, the RFC analysis has its own standard to which the ALJ
is bound. |

If a plaintiff's impairments do not meet or equal:a listed impairment, then the ALJ
will assess the RFC. 20 C.F.R. § 404.1520(e). In analyzing the RFC, “an ALJ must
consider all relevant evidence in the record, including, inter alia; medical records, lay
evidence, and ‘the effects of symptoms... that are reasonably attributed to a medically

determinable impairment.’” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir.

8

19-cv-01541-RBM

 
—

Oo OHO aD HD A HR WY bb

bo bo bo bo bo iw) bo bo NO — —_ — eo —_ —_ ay eo ay _
Oo YD DN WN BW NY YK OD OBO WBN DN FP WW NY YH O&O

 

 

Case 3:19-cv-01541-RBM Document 21 Filed 09/14/20 PagelD.994 Page 9 of 15

2006); see SSR 96-8p; see also 20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3). Careful
consideration must be given to “any evidence about symptoms, ‘because subjective
descriptions may indicate more severe limitations or restrictions than can be shown by
medical evidence alone.’” Robbins, 466 F.3d at 883 (citing SSR 96-8p). The RFC is used
to determine if the plaintiff can perform past relevant work or adjust to other work. 20
C.F.R. § 404.1520(e). |

Here, Plaintiff generally alleges the ALJ failed to consider Plaintiff's impairments
in combination. (See Doc. 12 at 8-9; Doc. 19 at 2-3.) And where Plaintiff cites to the
record, he questions the ALJ’s RFC and step-four analysis. (AR at 38; see Doc. 12 at 8-

||9.) At that portion of the analysis, the ALJ analyzed Plaintiffs CTS, UC, and DM

individually to determine Plaintiff’ s RFC. Ud.)

Plaintiff does not offer any caselaw to support extending the requirement to consider
impairments in combination to the RFC analysis. (See Docs. 12, 19.) The case law that
Plaintiff cites, Lee v. Colvin, relies upon Ninth Circuit precedent which reiterates the

requirement to consider impairments in combination at the step three listings stage. (Doc.

12 at 8; Lee, 197 F. Supp. 3d 1237, 1247 (D. Or. 2016) (citing Lester, 81 F.3d at 830).)

Specifically, the court in Lester held that “physical and mental impairments are so

inextricably linked, the [ALJ] must consider whether these impairments taken together
result in limitations equal in severity to... . the listings.” Lester, 81 F.3d at 829-30
(emphasis added).

Pursuant to Lester, the ALJ was not required to consider Plaintiffs impairments in
combination in his RFC analysis. 81 F.3d at 828. As such, the ALJ did not err as a matter
of law in this regard.

B. The ALJ’s Decision is Supported by Substantial Evidence

In addition to alleging legal error, Plaintiff challenges the ALJ’s RFC determination,
including the ALJ’s imposition of postural limitations. See supra Part VI.A., pp. 6-9; (Doc.
12 at 9; Doc. 19 at 3.)

///

19-cv-01541-RBM

 
—

N bo No bo bo Ww bv bo No — — — — — — — — — —
oOo aD DH ON BP WO NO KF CD OO WHT DW A HP W NY KF OS

So A DD NH FP WW LN

 

 

Case 3:19-cv-01541-RBM Document 21. Filed 09/14/20 PagelD.995 Page 10 of 15

i. The RFC Determination is Supported by Medical Evidence of Record,
Plaintiffs Statements, and Medical Opinions
As outlined below, the ALJ’s RFC determination is supported by substantial
evidence, as he relied upon the medical evidence of record, Plaintiff's own statements, and
the medical opinions of record. (AR at 37-41.)
1. Medical Evidence of Record

 

The ALJ reviewed Plaintiff's medical history regarding his severe impairments:
CTS, UC, and DM. (AR at 39-40.) The ALJ cited instances where Plaintiff's impairment
allegations were either partially or wholly unsupported by the medical records.

First, the ALJ examined Plaintiff's CTS records. (Id. at 39, 528-781.) Testing and
notes from 2015 revealed chronic right medial neuropathy, tenderness over carpal tunnels,
limited range of motion, and positive Tinel, Phalen, and Durkin signs. (/d.) But the ALJ
also cited evidence where Plaintiff exhibited intact hand strength and reported no loss of
muscle bulk in the upper extremities. (/d.) Further, despite allegations of disabling CTS,
notes from March 2016 and September 2017 revealed Plaintiff had full range of motion in
the extremities without weakness or limitations and 5/5 strength. (/d. at 39, 782-805.)

Next, the ALJ examined Plaintiff's UC records. (Id. at 39, 409-72, 484-92, 506-14,
783-94, 809-14, 851-56.) The ALJ determined—despite allegations of worsening
symptoms—the record revealed medication stabilized Plaintiff's symptoms. (Id. at 39.)
Specifically, the ALJ cited notes from a 2016 medical visit where Plaintiff denied concerns
and reported his UC controlled with medication. Ud. at 39, 809-14, 851-56.) The ALJ also
cited treatment notes from September to November 2017 where, despite allegations of |
frequent UC flare-ups, Plaintiff denied any gastrointestinal symptoms. (Id. at 39, 786-94.)
Lastly, the ALJ cited a January 2018 doctor’s visit documenting complaints of abdominal
pain, but March 2018 notes indicated Plaintiff had no abdominal tenderness. (Jd. at 39,
783-85.)

Finally, the ALJ reviewed Plaintiff's DM records. (/d. at 40, 377-407, 501-781, 808-
14, 851-56.) The ALJ found the record did not support a finding that Plaintiff's DM is so

10

19-cv-01541-RBM

 
oO Oo HN DB A BP WY NY

wb NHN NY YP WN WN NWN KN Re ee ee ee ee
Oo ND DB MW BW NO KF COD OO HBA HDB NH BPW NY KF &

 

 

| Case 3:19-cv-01541-RBM Document 21 Filed 09/14/20 PagelD.996 Page 11 of 15

severe as to be disabling. (AR at 40.) The ALJ cited treatment notes from 2017 and 2018,
where Plaintiff reported feeling better with no limitations on daily living and compliance
with medication. (Jd. at 40, 782-805.) These examinations revealed normal physical
exams, sensation, and 5/5 strength. (Id.) The ALJ also cited treatment notes from other
providers which revealed no DM complaints. (Ud. at 40.) The ALJ concluded no evidence
of record revealed complications or end organ damage resulting from Plaintiff's DM,
except foot numbness. (/d. at 40, 377-407, 501-781.)

As stated above, the ALJ found Plaintiffs impairment allegations as either partially
or wholly unsupported by the medical evidence. (/d. at 39.) Given the foregoing medical
evidence of record cited by the ALJ, (See id. at 39-40, 377-407, 409-72, 484-92, 501-781,
783-85, 782-805, 808-14, 851-56); see also Taber v. Astrue, 383 F. App’x 664, 664 (9th
Cir. 2010) (upholding ALJ determination as supported by substantial evidence where
medical records indicated malingering and allegations lacked supporting medical
evidence.). |

2. Plaintiffs Statements

 

The ALJ also assessed the credibility of Plaintiff's statements in the record and at
the hearing in finding Plaintiff capable of performing work at the light level. (AR at 41.)
In assessing credibility, the ALJ chiefly relied upon Plaintiff's July 2017 medical report.
(Id. at 41, 389-98.) There, Plaintiff told the doctor he was laid off in May 2017 due to a
warehouse closure at Coca-Cola. (See id. (record stating “[h]e was laid off on [May 17,
2017] due to the warehouse closing; he was not fired for cause.”).) This is in direct conflict
with Plaintiff's hearing testimony: “Q: why did you stop working in 2017? A: My hand,
my shoulder, my leg, and my hip, my neck was [sic] hurting . . . Q: Did you quit or were
you let go... ? A: I just retired.” (Id. at 54, 68-69.) | |

Given Plaintiffs conflicting claims as to his reason for stopping work, the ALJ is
permitted to resolve conflicts in the testimony and discredit Plaintiff's statements.
Garrison, 759 F.3d at 110. Moreover, an ALJ may rely upon a plaintiffs own statements

that he stopped working for non-medical reasons. See Bruton v. Massanari, 268 F.3d 824,

11
19-cv-01541-RBM

 

 
Oo ON DN NH BP WN Ke

N Nw No N nN nN bo N No a — — — — —_ — — —
CO SND ON UN BR WY NY Ff CO HO Dn HDR Nn FP WY NY YY O&O

 

 

Case 3:19-cv-01541-RBM Document 21 Filed 09/14/20 PagelD.997 Page 12 of 15

828 (9th Cir. 2001); see also Williams v. Colvin, 609 F. App’x 495, 496 (9th Cir. 2015)

99

(stating, “[s]ubstantial evidence supports [the ALJ °s finding,] ...” in part because he
““permissibly relied on [Plaintiffs] own report that he had stopped working . . . not because
of medical problems but, rather, because he was laid off.”).

Similar to Bruton and Williams, the ALJ’s RFC determination is supported by
substantial evidence as he properly relied upon Plaintiff's own report that he stopped
working due to non-medical reasons.

3. Medical Opinions

Finally, the ALJ properly relied upon examining and non-examining medical
opinions and treatment history, in making his RFC determination. (AR at 39-41.)

The ALJ reviewed the opinions and/or treatment records from examining physician
Dr. Dao, treating physician Dr. Kupfer, and two state agency medical consultants. (/d. at
40, 528-781, 806-07, 869-84.) The ALJ gave Dr. Dao’s opinion “[e]reat weight,” finding
it consistent with the record. (/d. at 40; see id. at 869-84.) Dr. Dao’s opinion was the most
recent and found Plaintiff able to perform work at the light exertional level, including
frequent use of the upper extremities. (Id. at 40, 869-84.) Dr. Dao found Plaintiff in no
acute distress and he exhibited normal results for bowel sounds, reflexes, gait, tone, and
5/5 strength. (d.) The ALJ also considered Dr. Kupfer’s findings and conclusions
regarding Plaintiff's functional limitations, but did not give specific weight to the opinion.
(Id. at 40, 528-781, 806:) The ALJ noted Dr. Kupfer’s opinion was not binding because it
was generated for Plaintiff's workers’ compensation case. (/d. at 40.) The ALJ also
examined and cited the opinions of state agency medical consultants Dr. Jacobs and Dr.
Talcherkar. (/d. at 40, 82-91, 93-102.) Both doctor’s opinions found Plaintiff able to
perform work at the medium exertional level, with limitations on bilateral upper extremities
and exposure to extreme cold. (/d. at 41, 82-102.) The ALJ, however, only gave these
doctors’ opinions “some weight,” finding their determined RFCs “less restricting than the
record supports.” (/d.)

///

12

19-cv-01541-RBM

 
—

0 mA ND OO FF W WY

NO NO HN NH NY WH KN WV NON Re RR Re Re Re eS RE
oOo ND HO UO BW NYO KF CO UO Wnt HD Nn FP WD NY FY O&O

 

 

Case 3:19-cv-01541-RBM Document 21 Filed 09/14/20 PagelD.998 Page 13 of 15

The ALJ’s reliance on Dr. Dao’s opinion—as an examining source—is substantial
evidence. Yonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001). An examining
source’s “opinion[,] alone constitutes substantial evidence, because it rests on his own
independent examination of [the Plaintiff].” Jd. As to Dr. Kupfer’s workers’ compensation
examination, this assessment is analogous to that of a second examining physician
conducting an independent examination and “thus qualifies as substantial evidence.” See
Ragudo v. Saul, 411 F. Supp. 3d 1125, 1131 (S.D. Cal. 2019) (citing Tonapetyan, 242 F.3d
at 1149; Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984) (stating, “to the extent that [a
physician’s] opinion rests on objective clinical tests, it [is] substantial evidence.”)). Both
Dr. Dao’s and Dr. Kupfer’s last examinations occurred after Plaintiff's alleged onset date
of disability, and thus both doctors analyzed Plaintiff during the period relevant to the
ALJ’s determination. (See AR at 528-781, 806, 869-84.) Although the ALJ found the state
agency medical consultants opinions’ not wholly consistent with the record, their
determinations also contribute to the ALJ’s findings. and in part constitute substantial
evidence. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002) (“[t]he opinions of
non-treating or non-examining physicians may also serve as substantial evidence when the
opinions are consistent with independent clinical findings or other evidence in the record”);
see also Garcia v. Berryhill, 765 F. App’x 176, 176 (9th Cir. 2019) .(“[the ALJ] reasonably
determined that the opinions of the examining and non-examining physicians regarding
[plaintiffs] capacity were consistent with the medical record as a whole and were entitled
to significant weight” and served as substantial evidence.) (citations omitted).

~ The ALJ properly analyzed all available medical opinions and cited to the same to
support his RFC determination. This is yet another basis to find the ALJ’s decision is
supported by substantial evidence. |
ii. The RFC Determination Properly Included Postural Limitations

Plaintiff cites to the ALJ’s alleged failure to include postural limitations in his RFC

determination as another ground for reversal or remand. (See Doc. 12 at 9.) The ALJ,

however, properly included postural limitations in his RFC determination. (AR at 38.)

13

19-cv-01541-RBM

 
0 OQ A WNW BW YP Y

NO NO NO HN HN HV KN WN NY HR YH KF KF KF HK FEF FES

 

 

Case 3:19-cv-01541-RBM Document 21 Filed 09/14/20 PagelD.999 Page 14 of 15

“When the limitations and restrictions imposed by [a plaintiff's] impairments and
related symptoms. . . affect only [the] ability to meet the demands of jobs other than the
strength demands,” the plaintiff has “only non-exertional limitations or restrictions.” See
20 C.F.R. § 416.969a(c)(1). Postural limitations are non-exertional limitations. See
Tackett v. Apfel, 180 F.3d 1094, 1102 (9th Cir. 1999). “Postural limitations or restrictions
[are] related to such activities as climbing ladders, ropes, or scaffolds, balancing, kneeling,
crouching, or crawling ...” SSR 96-9p; see Grigsby v. Colvin, No. CV 12-07062-VBK,
2013 WL 3070999 at *3 (C.D. Cal. June 18, 2013); see also 20 C.F.R. § 416.969a(c)(vi)
(stating, “some examples of nonexertional limitations include . . . [y]ou have difficulty |
performing the manipulative or postural functions of some work such as reaching,
handling, stooping, climbing, crawling, or crouching.”). |

Here, Plaintiff contends the ALJ “makes no such findings,” because “[pjostural

|| limitations are generally considered to be limitations on posture, i.e., the requirement fora

sit/stand option.” (Doc. 12 at 9.) But Plaintiff's proposed definition is too limiting, runs
contrary to SSA rulings, regulations, and case law. The RFC determination properly
included postural limitations. The ALJ determined Plaintiff could “occasionally climb
ramps and stairs, balance, stoop, kneel, crouch and craw]|[,] . . . [and] use his bilateral upper
extremity for gross manipulation, fine manipulation, and reaching overhead.” (AR at 38.)
These limitations are of the same kind explicitly contemplated by applicable SSA rulings,
regulations, and case law. See SSR 96-9p; see Grigsby, 2013 WL 3070999, at *3; Tackett,
180 F.3d at 1102; see also 20 C-F.R. § 416.969a(c)(vi). As such, Plaintiffs postural
limitations argument is rejected.

In sum, the undersigned finds the ALJ properly considered Plaintiff's impairments
in combination and the RFC determination is supported by substantial evidence. Lester,
81 F.3d at 829; Burch, 400 F.3d at 683; SSR 96-9p; see Grigsby, 2013 WL 3070999, at *3;
20 C.F.R. § 416.969a(c)(vi); Robbins, 466 F.3d at 883; Tonapetyan, 242 F.3d at 1149. As
such, Plaintiff's Merits Brief is DENIED, Defendant’s Cross-MSJ is GRANTED, and the
ALI ’s decision is AFFIRMED.

14

19-cv-01541-RBM

 
So A ND OH BP WY YN

NO bp bh WN ND WY NV KN NO HH HH HH FF Se HR YS Ee Se
Oo a HD N as Qa Oo © oOo wo ~ NN AN Bh WwW NO - &

 

Case 3:19-cv-01541-RBM Document 21 Filed 09/14/20 PagelD.1000 Page 15 of 15

Vil. CONCLUSION
_ For the reasons given, the Court finds the ALJ’s decision is supported by substantial
evidence and free of legal error. Accordingly, IT IS HEREBY ORDERED: (1) Plaintiff S
Merits Brief is DENIED; (2) Defendant’s Cross-MSJ is GRANTED; and (3) the ALJ’s
decision is AFFIRMED. The Clerk of Court shall enter Judgment accordingly.

IT IS SO ORDERED.

Dated: September 14, 2020
HON. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

 

15

 

19-cv-01541-RBM

 
